NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 19 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FAROOG RAZA,                                    No.    18-71420

                Petitioner,                     Agency No. A209-939-913

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 17, 2019**

Before:      TROTT, SILVERMAN, and TALLMAN, Circuit Judges.

      Faroog Raza, a native and citizen of Pakistan, petitions pro se for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to remand

and dismissing his appeal from an immigration judge’s (“IJ”) decision denying his

application for asylum, withholding of removal and relief under the Convention



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”), and denying his request for a continuance. Our

jurisdiction is governed by 8 U.S.C. § 1252.

      We review the agency’s factual findings for substantial evidence, applying

the standards governing adverse credibility determinations created by the REAL

ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039–40 (9th Cir. 2010). We review

de novo claims of due process violations in immigration proceedings. Jiang v.

Holder, 754 F.3d 733, 738 (9th Cir. 2014). We review for abuse of discretion the

agency’s denial of a continuance and motion to remand. Ahmed v. Holder, 569
F.3d 1009, 1012 (9th Cir. 2009) (motion to continue); Romero-Ruiz v. Mukasey,

538 F.3d 1057, 1062 (9th Cir. 2008) (motion to remand). We deny in part and

dismiss in part the petition for review.

      Substantial evidence supports the agency’s adverse credibility

determination. There were multiple inconsistencies between Raza’s testimony, his

credible fear interview, asylum declaration, and documentary evidence as to the

attacks he suffered in Pakistan, the identity of his attackers, whether he reported

the attacks to the police, his employment history, and his family’s location. See

Shrestha, 590 F.3d at 1048 (adverse credibility finding reasonable under the

totality of the circumstances). Raza also offered vague testimony on material and

                                           2                                   18-71420
significant events. Id. Raza’s explanations do not “compel[] the opposite result,”

Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000), and we lack jurisdiction to

consider the explanations Raza did not raise to the agency, see Barron v. Ashcroft,

358 F.3d 674, 677–78 (9th Cir. 2004). Thus, we uphold the IJ’s determination that

Raza’s asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348
F.3d 1153, 1156 (9th Cir. 2003).

      Raza’s CAT claim was properly denied because it is based on the same

testimony the agency found not credible, and Raza does not point to any other

evidence in the record that compels the conclusion that it is more likely than not he

would be tortured by or with the consent or acquiescence of government if returned

to Pakistan. See id. at 1156–57.

      The IJ did not abuse her discretion in denying Raza’s request for a

continuance where Raza failed to demonstrate good cause. See 8 C.F.R.

§ 1003.29; Ahmed, 569 F.3d at 1012 (listing factors to consider).

      The BIA did not abuse its discretion in denying Raza’s motion to remand

where Raza failed to carry his “‘heavy burden’ of proving that, if proceedings were

reopened, the new evidence would likely change the result in the case.” Shin v.

Mukasey, 547 F.3d 1019, 1025 (9th Cir. 2008) (citation omitted). We reject Raza’s

                                          3                                     18-71420
contentions that the BIA summarily dismissed the new evidence he submitted.

      We reject Raza’s contention that the agency violated his due process rights.

See Lata, 204 F.3d at 1246 (requiring error to prevail on a due process claim).

      We lack jurisdiction to consider Raza’s contentions regarding his custody

status in the context of an appeal of removal proceedings. See 8 C.F.R.

§ 1003.19(d); Barron, 358 F.3d at 677–78.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         4                                   18-71420